DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 21 is objected to because of the following informality: lines 1 and 2 of the claim state “the fastening element has an actuation area via which the latching element can be rotated.”  The latching element is a feature of the locking element and is not rotated by the actuation area of the fastening element (claim 13).  The latching section is a feature of the adjustment device of the fastening element (claim 19).  For purposes of examination, the latching element will be interpreted to be the fastening element’s latching section introduced in claim 19.
Claim 25 is objected to because of the following informality: lines 4 and 5 of the claim state “a latching element of the latching element”. For purposes of examination, it will be interpreted to be the “latching element of the locking element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear how ”the degree of slope of the ramp section is determined by a transmission between the rotation of the fastening element and a change of the pressure force of the fastening element onto the door” because it is understood from the specification, page, lines 6-8, “The degree of slope of the ramp section is the cause of the transmission ratio between rotation of the fastening element and change of contact pressure on the door.”  For purposes of examination, the Examiner will interpret the claim to be as stated in the specification.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husted, US 5193867.
Regarding claim 13, Husted teaches a door lock (30) with a locking element (31) for locking the door in a closed state (Fig 1) and a fastening element (35) for fastening the locking element to the door (Fig 1), wherein the fastening element has an adjustable adjustment device (38) to compensate for different door thickness; wherein the adjustment device has at least one 
Regarding claim 14, Husted teaches the locking device according to claim 13, wherein the fastening element (35) is part of a bayonet fastening (Merriam-Webster defines a bayonet mount as a mount in which prongs are fit into slots to facilitate quick attachment).  Husted’s ramp section 41 of fastening element 35 is a prong that fits into the slots of latching element 34 of locking element 31 (see Fig 2) for quick attachment of the fastening element to the locking element.  
Regarding claim 15, Husted teaches the locking device according to claim 13, wherein the fastening element (35) is pressable onto the door (14) via the adjustment device (38; Figs 3,6,8) (adjustment device 38 allows fastening element 35 to be adjusted such that it can be pressed into the door making contact with plunger 36).
Regarding claim 16, Husted teaches the locking device according to claim 15, wherein the contact pressure (unnumbered feature) of the fastening element (35) onto the door (14) is adjustable via the adjustment device (38) (fastening element 35 makes initial contact with door 14 through plunger 36 which is spring 37 biased towards the surface of the door to compensate for any slack in the installation [col 3, lines 26-60]).
Regarding claim 17, Husted teaches the locking device according to claim 15, wherein the contact pressure (unnumbered feature) can be adjusted by rotating the fastening element (35; movement between Fig 2 and Fig 3) relative to the locking element (31) (35 is engaged or disengaged by rotating relative to 31, if disengaged, it can then be moved along 31 to zero out contact pressure with the door 14 or increase pressure by engaging the door as in Fig 2).
Regarding claim 18, Husted teaches the locking device according to claim 13, wherein the locking element (31) moves in axial direction relative to the fastening element (35) when the fastening element is rotated (movement of 35 between Fig 2 and Fig 3) (locking element 31 moves through window 42 when fastening element 35 is rotated from Fig2 to Fig 3).
Regarding claim 19, Husted teaches the locking device according to claim 13, wherein the adjustment device (38) has a latching section (flat side of 41) for fixing the fastening element (35) relative to the locking element (31; Fig 2, col 2, line 61 to col 3, line 25).
Regarding claim 20,Husted teaches the locking device according to claim 19, wherein the latching section (flat side of 41) has several latching steps (in the window 42 in Fig 6, 41 steps right, steps down, then steps left, when moving from top to bottom, creating several latching steps [several defined by Merriam-Webster as more than one])
Regarding claim 21, Husted teaches the locking device according to claim 19, wherein the fastening element (35) has an actuation area (unnumbered feature comprising top and bottom sides of 35 in Fig 6 used to grip the fastening element in order to rotate it) via which the latching section (flat side of 41) can be rotated (movement of 38 between Fig 1 and Fig 3).
Regarding claim 23, Husted teaches the locking device according to claim 13, in which the ramp section (41) extends in direction of a circular arc (41 extends in the direction of the circular arc of 38 in the movement of 35 between Fig 3 and Fig 2) 
Regarding claim 24, Husted teaches a door (14) with a locking device (30) according to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Husted, US 5193867.
Regarding claim 22, Husted teaches the locking device according to claim 13, in which the degree of slope of the ramp section is the cause of the transmission ratio between rotation of the fastening element and change of contact pressure on the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that rotating the fastening element increases the contact pressure on the door and is a result of axially moving the latching section of the locking element up the slope of the ramp section of the fastening element by rotating it.  
Regarding claim 25, Husted does not explicitly disclose a method for fastening a locking element to a door with a fastening element. However, Husted does disclose wherein the contact pressure (unnumbered feature; fastening element 35 makes initial contact with door 14 through plunger 36 which is spring 37 biased towards the surface of the door to compensate for any slack in the installation [col 3, lines 26-60]) of the fastening element (35) onto the door (14) is adjusted via an adjustment device (38) to compensate for different door thicknesses (It would have been obvious to one of ordinary skill in the art the adjustable fastening member 35 is designed to compensate for different door thickness), in that at least one ramp section (41) of the adjustment device interacts with a latching element (34) of the locking element (31) when the fastening element is rotated (movement of 35 between Fig 3 and Fig 2) from an assembly position (Fig 3) to a latching position (Fig 2).
Regarding claim 26, Husted teaches the method according to claim 25, in which the latching element (34) is moved away from the door in axial direction (along long axis of 31 as 31 
Regarding claim 27, Husted teaches the method according to claim 25, in which the latching element (34) slides along a ramp section (41) of the adjustment device (38) when the fastening element (35) is rotated (the rotating movement of 35 between Fig 2 and Fig 3 causes the movement of 34 along 41 between Fig 8 and Fig 9)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chavarot, FR 2944044 A1, teaches a quarter latch latching device having two elements with axial spacing adjustment.
Audet, CA 2421457 A1, teaches a security device with locking and fastening elements.  
Jones, US 2281443 A, teaches a rotary operated fastener installation with rotary operated fastener with rotating fastening element.
Laabs, US 6508092 B1, teaches a snap-in mount for cam locks and like with locking and fastening elements.
Hoffman, US 7340928 B2, teaches a casement lock with automatic mounting with locking and fastening elements.
Masumoto, US 8967681 B2, teaches a locking apparatus for openable window with locking and fastening elements.
Eagan, US 5533368 A, teaches a means for, and a method of, adjusting a cylindrical lockset for door thickness sizing.
Panter, US 4986585 A, teaches an anti-theft guard for wing window latch safety button with locking and fastening elements.
Dixon, US 4976480 A, teaches a cylindrical lockset having quick mount means accommodating various thickness of doors.
Hurst, US 6131970 A, teaches a latch assembly with keyed rose plate for adjustment to doors of differing thickness.
Wehner, US 2981560 A, teaches a latch mechanism with locking element and bayonet fastening.
Meyer, US 2837362 A, teaches a door ventilator latch with locking element and keyed fastening element.
DE 20113035 U1 teaches a door lock with locking and fastening elements.
DE 202012103460 U1 teaches a furniture locking device with fastening and locking elements.
DE 20314117 U1 teaches an operating device for a telescopic security door lock rose.
DE 202016007457 U1 teaches a rotary bolt lock with locking and fastening elements.
Lewer, GB 922303 A, teaches an improved rotary latch with locking and fastening elements.
CH 585837 A5 teaches a polygonal mandrel for nut in lock for clamping doors of variable thickness.  
FR 1376584 A teaches a door lock with locking and fastening elements.
BE 893293 A teaches a door lock with integral handle, rotatable in door opening, and located by springs with locking and fastening elements.
Sauerland, DE 4009752 A1, teaches an adjustable rotary bolt lock with flanged housing for fixture to door panel with locking and fastening elements.
Burmahln, US 20050115288 A1, teaches an adjustable locking mechanism with locking and fastening elements.
Bunker, US 20120019013 A1, teaches a door expansion adjusting handle and latch set. 
Schlack, US 5413392 A, teaches a pawl assembly with locking and fastening elements. 
Geib, US 6357958 B1, teaches a universally adjustable mounting device.
Takimoto, US 6357268 B1, teaches a fastener lock apparatus with locking and fastening elements.
Gronwoldt, EP 0258491 A1, teaches a device for fixing of closing cylinders with bayonet mounted fastening element.
DE 202010004366 U1 teaches a cam lock with locking and fastening elements.
FR 2379676 A1 teaches a length adjustable spindle for mounting door knobs to adapt to door thickness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675